United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3719
                                  ___________

Diane Bryant,                       *
                                    *
           Appellant,               * Appeal from the United States
                                    * District Court for the
     v.                             * Southern District of Iowa.
                                    *
Mercy Hospital Medical Center,      *      [UNPUBLISHED]
                                    *
           Appellee.                *
                               ___________

                         Submitted: May 7, 2003
                             Filed: May 13, 2002
                                  ___________

Before BOWMAN, WOLLMAN, and HANSEN, Circuit Judges.
                        ___________

PER CURIAM.

       Diane Bryant appeals the District Court’s1 adverse grant of summary judgment
in her discrimination action against her former employer. Having carefully reviewed
the record de novo, see Forrest v. Kraft Foods, Inc., 285 F.3d 688, 691 (8th Cir.
2002), we find that the grant of summary judgment was proper based on the summary
judgment record before the District Court, and that summary judgment would still



      1
      The Honorable Thomas J. Shields, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c) (2000).
have been proper even if the District Court had not applied the local rule2 that Bryant
challenges. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
       The pertinent part of the rule at issue states that "[t]he failure to respond, with
appropriate citations to the appendix, to an individual statement of material fact [in
a response to a summary judgment motion] constitutes an admission of that fact."
S.D. Iowa R. 56.1(b) (2003).
                                           -2-